Citation Nr: 1104413	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk





INTRODUCTION

The Veteran had active service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. 	 § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current hearing loss disability; 
and against a finding that sensorineural hearing loss, as an 
organic disease of the nervous system, was manifested to a 
compensable degree either during or within one year after 
separation from service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran's current tinnitus is due to any 
incident or event in active military service; and against a 
finding that tinnitus, as an organic disease of the nervous 
system, was manifested to a compensable degree either during or 
within one year after separation from active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part as 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In January 2008, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identity, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.  The 
letter also describes how VA determines disability ratings and 
effective dates.

The Board finds that the content of the January 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the March 2008 rating decision and April 2009 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence.

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs).   VA did not receive any other 
medical records, nor did the Veteran provide VA with the names of 
his treatment providers.  The duty to assist a veteran in 
developing evidence is not always a "one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate 
when he is asked for information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Otherwise, he denies VA evidence which might have helped 
establish his claim. 

Additionally, the Board finds that a VA examination or opinion is 
not necessary to fulfill VA's duty to assist in this case.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
 
In this case, there is no documentation of hearing loss or 
tinnitus for nearly 45 years following separation from active 
service.  Moreover, no competent medical opinions and no other 
medical evidence of record suggest a causal relationship between 
hearing loss or tinnitus and active service.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.	Service Connection

A.	Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity in time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumptive period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  Id. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held 
that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

B.	Facts and Analysis

The Veteran contends that his hearing loss and tinnitus are 
related to active service.  He alleges that he was exposed to 
weapon fire without proper hearing protection during training and 
practice on a unit competition pistol team.  Further, the Veteran 
has stated that a hearing technician at his discharge examination 
informed him that he had hearing loss in his right ear.  

The DD Form 214 of record indicates that his military 
occupational specialty (MOS) was clerk typist, and that he 
acquired a sharpshooter badge.

The Board acknowledges, for the purpose of the present decision, 
that the Veteran was exposed to significant noise from small arms 
fire in service (he has specifically described extensive target 
practice with the M-1 and M-14 rifles and the .45 caliber 
pistol).  While noise exposure is conceded here, this alone 
cannot serve as a basis for a grant of service connection.  
Rather, the evidence must show that the Veteran has current 
hearing loss and tinnitus, consistent with VA regulations, which 
are a result of such in-service exposure.  The Board will analyze 
the evidence below.

The Veterans' STRs are negative for any manifestations or 
complaints of hearing loss or tinnitus.  His August 1961 
enlistment and July 1963 separation examination reports do not 
document any complaints of hearing problems or tinnitus.  
Whispered voice testing conducted at both examinations showed 
hearing acuity at a level of 15 over 15.  The separation 
examination report indicates that his auditory threshold was 10 
decibels at the frequencies 1000, 2000, 3000, and 4000 Hertz.  In 
addition, there is no documentation of treatment for, or 
complaints of, hearing loss or tinnitus following the Veteran's 
separation from service.   

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss and tinnitus.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestations of sensorineural hearing loss or 
tinnitus as organic diseases of the nervous system, either during 
service or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of hearing loss or tinnitus within the applicable 
time period, the criteria for presumptive service connection on 
the basis of chronic disease provisions of law are not satisfied.  

Moreover, continuity of hearing loss and a tinnitus disorder has 
not been established by the evidence.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss current 
ringing in his ears and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the present case, the Veteran's difficulty hearing and his 
tinnitus are found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The STRs show no 
complaints of hearing loss or tinnitus in active service.  
Following service, there is no documentation of any complaints of 
hearing loss or tinnitus until December 2007 (the date he filed 
his claim for service connection), nearly 45 years after his 
separation from service.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over four decades following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there is no 
competent medical evidence relating the Veteran's hearing loss or 
tinnitus to military service.  

In addition, concerning the Veteran's hearing loss claim, the 
greater weight of the probative evidence is against a finding 
that the Veteran has a current diagnosis of hearing loss.  There 
is no documentation of an audiology examination that demonstrates 
the Veteran has impaired hearing under 38 C.F.R. § 3.385.  As a 
result, the claim must fail.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a current 
diagnosis of hearing loss, that holding would not apply.

In this case, the weight of the competent evidence is against a 
grant of service connection.  Thus, the preponderance of the 
evidence is against the claims, and there is no reasonable doubt 
to resolve in the Veteran's favor.  See 38 U.S.C.A.                 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


